Citation Nr: 1525324	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1993 to July 1996, and from February 2003 to April 2004.  He also served in the Army National Guard for many years. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran educational benefits of 60 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran had creditable active duty service for the post-9/11 GI Bill from February 10, 2003 to April 2, 2004, or 418 days of qualifying active duty service.


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 60 percent for the post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311, 3313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014). 

In this case, the Veteran's application for educational benefits was granted, which substantiated the claim.  The present issue pertains to the rate of that benefit.  The record reflects that the Veteran is aware that additional active duty service could be shown to arrive at a higher rate of the awarded benefit.  Additionally, all relevant evidence appears to be of record regarding the length of the Veteran's active duty service.  

The post-9/11 GI Bill, which is set forth in 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The Veteran has been awarded such benefits.

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301.

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable to veterans who have at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  The maximum amount payable to veterans who have at least 18 months, but less than 24 months, of creditable active duty service is 70 percent.  The maximum amount payable to veterans who have at least 24 months, but less than 30 months, of creditable active duty service is 80 percent.  The maximum amount payable to veterans who have at least 30 months, but less than 36 months, of creditable active duty service is 90 percent.  100 percent of benefits is payable to veterans who have at least 36 months of creditable active duty service, or who have at least 30 continuous days of creditable active duty service and were discharged from service due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

The Veteran's DD Form 214 reflects that he had qualifying active duty service for the post-9/11 GI Bill from February 10, 2003 to April 2, 2004, which is more than 12 months but less than 18 months, consistent with a 60 percent rate for benefits under 38 C.F.R. § 21.9640.

On his August 2013 notice of disagreement (on a VA Form 9), the Veteran asserted that since September 10, 2001 he had over 20 months of qualifying service, which qualifies him for 70 percent.  The Veteran did not give an explanation as to how he calculated more than 20 months.  The Board notes that the Veteran's Army National Guard service does not constitute qualifying service for the calculation of educational benefits percentages.  See 38 C.F.R. § 21.9505.  As noted above the Veteran's active duty from February 10, 2003 to April 2, 2004, is less than 18 months, which only entitles him to a 60 percent rate for benefits under 38 C.F.R. § 21.9640.        

The Veteran further asserted in August 2013 that he phoned VA and an employee told him that he was entitled to 70 percent rate of benefits.  The Board notes that there is no indication in the record that VA ever told the Veteran that he was entitled to a 70 percent rate of benefits.  Regardless, payment of government benefits must be authorized by statute; therefore, erroneous information given by a government employee cannot be used to estop the government from denying benefits.  Lozano v. Derwinski, 1 Vet. App. 184 ( 1991), relying upon OPM v. Richmond, 496 U.S. (414) (1990).  In OPM, the Supreme Court held that erroneous advice by a government employee cannot create entitlement to benefits where entitlement was not otherwise authorized by statute.  Consequently the Veteran is not entitled to a 70 percent rate based on any information he received on the phone from a VA employee.

The Board acknowledges that originally the RO sent the Veteran a letter in April 2012 informing him that he was entitled to 90 percent of the benefits payable under the Post-9/11 GI Bill.  However, this letter shows incorrect calculations of the Veteran's qualifying service.  In August 2013 the RO informed the Veteran of the mistake and informed him that he only qualified for the 60 percent benefit level.  The Veteran stated that he enrolled in classes relying on the VA letter that told him he was entitled to the 90 percent benefit.  He asked that VA pay the 90 percent for his current classes and noted that it was not his fault that the 90 percent award was calculated incorrectly.  In October 2013, the Veteran stated that the withdrawal of the expected VA educational benefits hurt him financially and he asked that VA honor the original VA letter awarding 90 percent for at least the remainder of the school year.  On his January 2014 Form 9 the Veteran asked that VA reimburse him because it was not his mistake, but he had to pay for it.  

The Veteran's request that VA pay the 90 percent rate of benefits for a period because he relied on the original April 2012 VA letter is a request for equitable relief.  However, the Board is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992) (stating that consideration of whether equitable relief is warranted is not a matter that falls within the appellate jurisdiction of the Board).  There simply is no provision pursuant to which the Board may grant the benefits sought.

As shown above, the preponderance of evidence is against the claim; there is no doubt to be resolved, and an increase in the amount of educational benefits payable to the Veteran is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

An educational assistance benefits rate in excess of 60 percent for the post-9/11 GI Bill is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


